PER CURIAM:
Lloyd George Maxwell appeals the district court’s order denying his motion under 18 U.S.C. § 1623 (2000) challenging his conviction and sentence. Because Maxwell’s motion amounted to a successive 28 U.S.C. § 2255 (2000) motion for which Maxwell failed to obtain authorization under 28 U.S.C. § 2244 (2000) to file, the district court was without jurisdiction to grant Maxwell relief. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED